DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2021 and 03/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
	Applicant argues that the combination of Sun and Chatterjee does not teach “obtaining, by signaling from a network node, an indication of whether a carrier frequency of the NR network coexists with a carrier frequency of a long term evolution (LTE) network,” as recited in independent claims 1, 29, and 39.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Chatterjee teaches a narrowband master information block that includes an indication of NB-IoT coexistence with LTE (Chatterjee - Paragraph [0002], note 5G, next-generation wireless cellular communication systems may provide support for NB-IoT (Narrowband Internet-of-Things) devices; Paragraph [0038], note a CIoT (Cellular Internet-of-Things) device may receive an NB-MIB (Narrowband Master Information Block) from transmission on the Primary NB (which may be an eNB, see Paragraph [0019]); Paragraph [0039], note the NB-MIB may include an indication as to whether an NB-IoT is deployed as stand-alone or in coexistence with a legacy LTE system).  .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 11-17, 25, 27-29, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0279303 A1), hereinafter referred to as Sun, in view of Chatterjee et al. (US 2018/0213468 A1), hereinafter referred to as Chatterjee.

	Regarding claim 1, Sun teaches a method performed by a wireless device for determining a timing advance (TA) offset in a new radio (NR) network (Sun - Fig. 6; Paragraph [0007], note new radio (NR); Paragraph [0173], note the scheduling entity (which may be a UE, see Paragraph [0056]) may determine a respective timing advance (TA) for uplink transmissions, timing advance offset), the method comprising:
	determining, based on whether the carrier frequency of the NR network coexists with carrier frequency of the LTE network, a TA offset for uplink transmission (Sun - Fig. 18; Paragraph [0084], note slot structure configuration circuitry configured to provide a configurable NR slot structure to facilitate coexistence with legacy subframes utilizing the same carrier within the cell; Paragraph [0103], note the slot structure configuration circuitry may determine a respective timing advance (TA) for uplink transmissions of scheduled entities, and is modified based on the number of control symbols in the legacy (LTE) subframe to align timing reception of uplink transmissions, the timing advance offset is determined as the offset between the actual timing advance and the modified timing advance); and
(Sun - Fig. 18; Paragraph [0173], note the timing advance offset (for uplink transmissions from scheduled entities) may be provided to scheduled entities via explicit signaling).
	Sun does not teach obtaining, by signaling from a network node, an indication of whether a carrier frequency of the NR network coexists with a carrier frequency of a long term evolution (LTE) network.
	In an analogous art, Chatterjee teaches obtaining, by signaling from a network node, an indication of whether a carrier frequency of the NR network coexists with a carrier frequency of a long term evolution (LTE) network (Chatterjee - Paragraph [0002], note 5G, next-generation wireless cellular communication systems may provide support for NB-IoT (Narrowband Internet-of-Things) devices; Paragraph [0038], note a CIoT (Cellular Internet-of-Things) device may receive an NB-MIB (Narrowband Master Information Block) from transmission on the Primary NB (which may be an eNB, see Paragraph [0019]); Paragraph [0039], note the NB-MIB may include an indication as to whether an NB-IoT is deployed as stand-alone or in coexistence with a legacy LTE system).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chatterjee into Sun in order to provide information such as system bandwidth and resource availability, improving flexibility with legacy LTE systems (Chatterjee - Paragraphs [0038]-[0040]).

	Regarding claim 2, the combination of Sun and Chatterjee, specifically Sun teaches wherein the TA offset depends on a duplex mode of the frequency band of the carrier frequency of the NR network that coexists with the carrier frequency of the LTE network (Sun - Paragraph [0096], note control search space information may indicate the configuration of the legacy subframe (e.g., the number of control symbols, which can depend on FDD/TDD modes, see Paragraph [0004])).

	Regarding claim 3, the combination of Sun and Chatterjee, specifically Sun teaches wherein the duplex mode is one of:
	a frequency division duplex (FDD) or a time division duplex (TDD) (Sun - Paragraph [0084], note the shared carrier may be an FDD downlink carrier, or a TDD carrier).

	Regarding claim 4, the combination of Sun and Chatterjee, specifically Sun teaches wherein:
	the signaling includes an explicit TA offset value (Sun - Paragraph [0110], note receive respective timing advance offsets for each scheduled entity); and
	determining the TA offset comprises using the received explicit TA offset value (Sun - Paragraph [0110], note transmit the modified timing advance offsets to the scheduled entities via explicit signaling).

	Regarding claim 11, the combination of Sun and Chatterjee, specifically Sun teaches wherein the uplink transmission is a random access to a cell on the carrier frequency of the NR network (Sun - Paragraph [0063], note a UL burst (i.e., transmission) may include information pertaining to random access channel (RACH) procedures).

	Regarding claim 12, the combination of Sun and Chatterjee, specifically Sun teaches wherein the TA offset relates uplink transmission timing with respect to downlink transmission timing in a cell belonging to the carrier frequency of the NR network (Sun - Paragraph [0103], note NR DL radio frame timing, the timing advance offset is the offset between the actual timing advance (determined based on respective propagation delay experienced by each scheduled entity) and the modified timing advance (based on the number of control symbols in the legacy subframe)).

	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the network node.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 1.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 1.
	Regarding claim 27, the claim is interpreted and rejected for the same reason as claim 11.
	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 12.

	Regarding claim 29, Sun teaches a wireless device for determining a timing advance (TA) offset in a new radio (NR) network (Sun - Fig. 6; Paragraph [0007], note new radio (NR); Paragraph [0173], note the scheduling entity (which may be a UE, see Paragraph [0056]) may determine a respective timing advance (TA) for uplink transmissions, timing advance offset), the wireless device comprising:
	processing circuitry configured to perform operations (Sun - Fig. 6; Paragraph [0079], note processors 604) comprising:
	obtaining, via signaling from a network node, an indication of whether the NR network is a time division duplex (TDD) network and a carrier frequency of the NR network (Sun - Paragraph [0052], note UEs can derive the carrier frequency from synchronization signals; Paragraph [0096], note control search space information is generated by the slot structure configuration circuitry, which may indicate the configuration of a legacy subframe (e.g., the number of control symbols, which can depend on FDD/TDD modes, see Paragraph [0004]), and is transmitted in a SIB (system information block)),
	determining, based on whether the NR network is a TDD network, the carrier frequency of the network, and whether the NR network coexists with an LTE network a TA offset for uplink transmission (Sun - Fig. 18; Paragraph [0084], note slot structure configuration circuitry configured to provide a configurable NR slot structure to facilitate coexistence with legacy subframes utilizing the same carrier within the cell; Paragraph [0103], note the slot structure configuration circuitry may determine a respective timing advance (TA) for uplink transmissions of scheduled entities, and is modified based on the number of control symbols in the legacy (LTE) subframe to align timing reception of uplink transmissions, the timing advance offset is determined as the offset between the actual timing advance and the modified timing advance), and
	transmitting an uplink transmission using the determined TA offset (Sun - Fig. 18; Paragraph [0173], note the timing advance offset (for uplink transmissions from scheduled entities) may be provided to scheduled entities via explicit signaling); and
	power supply circuitry configured to supply power to the wireless device (Sun - Paragraph [0046], note UEs may comprise a number of hardware structural components electrically coupled to each other).
	Sun does not teach obtaining, via signaling from a network node, an indication of whether the NR network coexists with a carrier frequency of a long term evolution (LTE) network.
	In an analogous art, Chatterjee teaches obtaining, via signaling from a network node, an indication of whether the NR network coexists with a carrier frequency of a long term evolution (LTE) network (Chatterjee - Paragraph [0002], note 5G, next-generation wireless cellular communication systems may provide support for NB-IoT (Narrowband Internet-of-Things) devices; Paragraph [0038], note a CIoT (Cellular Internet-of-Things) device may receive an NB-MIB (Narrowband Master Information Block) from transmission on the Primary NB (which may be an eNB, see Paragraph [0019]); Paragraph [0039], note the NB-MIB may include an indication as to whether an NB-IoT is deployed as stand-alone or in coexistence with a legacy LTE system).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chatterjee into Sun in order to provide information such as system bandwidth and resource availability, improving flexibility with legacy LTE systems (Chatterjee - Paragraphs [0038]-[0040]).

	Regarding claim 39, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format, which is taught by Sun (Sun - Paragraph [0062], note scheduling entity (eNB)).

Claims 5-6, 8-9, 18-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Chatterjee as applied to claims 1 and 13 above, and further in view of Yang et al. (US 2017/0215157 A1), hereinafter referred to as Yang.

	Regarding claim 5, the combination of Sun and Chatterjee does not teach wherein the carrier frequency of the NR network is not a TDD network and the TA offset is equal to zero.
	In an analogous art, Yang teaches wherein the carrier frequency of the NR network is not a TDD network and the TA offset is equal to zero (Yang - Paragraph [0015], note if a cell is configured for FDD, the PUSCH may be transmitted using a zero timing advance offset value).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang into the combination of Sun and Chatterjee in order for new carriers to maintain compatibility with legacy systems, improving the throughput of the wireless communication system (Yang - Paragraphs [0017]-[0018]).

	Regarding claim 6, the combination of Sun and Chatterjee does not teach wherein the NR network is a TDD network, the carrier frequency of the NR network is below a threshold value, the NR network does not coexist with an LTE network, and the TA offset is equal to a first value greater than 0.
	In an analogous art, Yang teaches wherein the NR network is a TDD network, the carrier frequency of the NR network is below a threshold value, the NR network does not coexist with an LTE network, and the TA offset is equal to a first value greater than 0 (Yang - Paragraph [0014], note if a cell is configured for TDD, the PUSCH may be transmitted using a specific non-zero timing advance offset value; Paragraph [0207], note a specific non-zero TA offset value may be applied to cells operating in a TDD mode).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang into the combination of Sun and Chatterjee for the same reason as claim 5 above.

	Regarding claim 8, the combination of Sun and Chatterjee does not teach wherein the NR network is a TDD network, the carrier frequency of the NR network is above a threshold value, the NR network does not coexist with an LTE network, and the TA offset is equal to a second value greater than 0.
	In an analogous art, Yang teaches wherein the NR network is a TDD network, the carrier frequency of the NR network is above a threshold value, the NR network does not coexist with an LTE network, and the TA offset is equal to a second value greater than 0 (Yang - Paragraph [0014], note if a cell is configured for TDD, the PUSCH may be transmitted using a specific non-zero timing advance offset value; Paragraph [0207], note a specific non-zero TA offset value may be applied to cells operating in a TDD mode).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang into the combination of Sun and Chatterjee for the same reason as claim 5 above.

	Regarding claim 9, the combination of Sun and Chatterjee does not teach wherein the NR network is a TDD network, the carrier frequency of the NR network is above a threshold value, the NR network coexists with an LTE network, and the TA offset is equal to a third value greater than 0.
	In an analogous art, Yang teaches wherein the NR network is a TDD network, the carrier frequency of the NR network is above a threshold value, the NR network coexists with an LTE network, and the TA offset is equal to a third value greater than 0 (Yang - Paragraph [0014], note if a cell is configured for TDD, the PUSCH may be transmitted using a specific non-zero timing advance offset value; Paragraph [0207], note a specific non-zero TA offset value may be applied to cells operating in a TDD mode).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang into the combination of Sun and Chatterjee for the same reason as claim 5 above.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 6.
	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Chatterjee and Yang as applied to claim 9 above, and further in view of Chen et al. (US 2015/0245307 A1), hereinafter referred to as Chen.

	Regarding claim 10, the combination of Sun, Chatterjee, and Yang does not teach wherein the threshold value is 6 GHz and the TA offset is 20 µs.
	In an analogous art, Chen teaches wherein the threshold value is 6 GHz and the TA offset is 20 µs (Chen - Paragraph [0082], note for TDD configuration, a UL subframe transmission may be staggered by a timing advance and an additional offset, which may be a fixed offset of 20 µs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the combination of Sun, Chatterjee, and Yang in order to support different timing adjustment for different groups of carriers serving a UE (Chen - Paragraph [0065]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Au et al. (US 2015/0188650 A1) discloses intra-carrier coexistence which allows coexistence of LTE and 5G systems in the same carrier.
	Ghosh et al. (US 2017/0257774 A1) discloses co-existence of LTE and 5G in FDD and TDD systems.
	Chen et al. (US 2018/0234930 A1) discloses LTE-NR co-existence, where NR may share an uplink and/or downlink carrier frequency with LTE.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461